19-24145-rdd         Doc 53      Filed 04/29/20 Entered 04/29/20 14:49:00        Main Document
                                              Pg 1 of 5


KIRBY AISNER & CURLEY LLP                                     Hearing Date: June 12, 2020
Attorneys for the Debtor                                      Hearing Time: 10:00 a.m.
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Erica R. Aisner, Esq.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
 In re:
                                                               Chapter 11
 TRIAX CAPITAL ADVISORS LLC,                                  Case No. 19-24145 (rdd)

                                            Debtor
----------------------------------------------------X

                DEBTOR’S OBJECTION TO PROOF OF CLAIM NUMBER 5
                 FILED BY DAVID WEINBACH AND PROOF OF CLAIM
                       NUMBER 6 FILED BY PRINCIPAL LAND


TO:     HONORABLE ROBERT D. DRAIN,
        UNITED STATES BANKRUPTCY JUDGE:

        Triax Capital Advisors LLC, the above captioned debtor and debtor-in-possession ("Triax"

or the “Debtor”), by its attorneys Kirby Aisner & Curley, LLP, together with the supporting

Declaration of Joseph E. Sarachek, the sole member of the Debtor, hereby submits this objection

(“Objection”) to Proof of Claim No. 5 filed by David Weinbach (“Weinbach”) and Proof of Claim

No. 6 filed by Principal Land, LLC (“Principal”). In support of the Objection, the Debtor submits

as follows:

                                          Jurisdiction and Venue

        1.       The Court has jurisdiction over this Objection pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of the Objection is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       This proceeding has been initiated pursuant to Bankruptcy Code §§502, 503 and
19-24145-rdd      Doc 53     Filed 04/29/20 Entered 04/29/20 14:49:00            Main Document
                                          Pg 2 of 5


507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and

Rule 3007(d)(6) and (8) of the Federal Rules of Bankruptcy Procedure.

                                           Background

       4.      On December 11, 2019 (“Petition Date”), the Debtor filed a voluntary petition for

reorganization pursuant to Chapter 11 of the Bankruptcy Code.

       5.      The Debtor has continued in possession of its property and the management of its

business affairs as a debtor-in-possession §§1107(a) and 1108 of the Bankruptcy Code. No trustee,

examiner or statutory committee has been appointed in this Chapter 11 case.

       6.      The Debtor has been engaged in the restructuring business since 2001, first as a

restructuring advisory firm and more recently as an investor in bankruptcy trade claims.

                           Schedules, Bar Date, and Proof of Claim

       7.      On January 27, 2020, the Debtor filed its Schedules of Assets and Liabilities and a

Statement of Financial Affairs (the “Schedules”).

       8.      By an Order dated February 24, 2020 (the “Bar Date Order”)[ECF Docket No. 24],

the Court established April 10, 2020 as the last day by which certain proof of claim could be timely

filed (the “Bar Date”). In accordance with the Bar Date Order, written notice of the Bar Date was

mailed to, among others, all creditors listed on the Schedules.

       9.      On April 6, 2020, Weinbach filed Proof of Claim No. 5 in the amount of

$1,288,347.50 (“Claim No. 5”).     A copy of Claim No. 5 is annexed as Exhibit “A”.
19-24145-rdd          Doc 53       Filed 04/29/20 Entered 04/29/20 14:49:00                        Main Document
                                                Pg 3 of 5


         10.      The same day, Principal, by its bankruptcy counsel, filed Proof of Claim No. 6

asserting a secured 1 claim in the amount of $2,418,007.81 (“Claim No. 6”). A copy of Claim No.

6 is annexed hereto as Exhibit “B”.

         11.      Upon information and belief, Weinbach is the principal of Principal.

                                                   OBJECTION

         12.      By this Objection, the Debtor seeks to expunge duplicative claims, filed by

Principal and Weinbach, which arise out of the same underlying obligation and to reduce the

surviving claim in an amount to be determined by the Court.

         13.      The relevant facts are set forth in the supporting declaration of the Debtor’s

principal, Joseph E. Sarachek (the “Declaration”), and are incorporated herein by reference.

Claim No. 5 and 6 are Duplicative

         14.      The Debtor has no obligation to Weinbach. The underlying liability arises out the

Loan2 between the Debtor and Principal.

         15.      Due to a series of inartful adjudications, the arbitration, which was intended to

address the defaulted Note, resulted in the Award which somehow appears to find liability on a

corporate obligation held by Principal against the Debtor, in favor of Weinbach against Joseph E.

Sarachek (“Sarachek”), the Debtor’s sole member.

         16.      To further confuse the situation, in the midst of Weinbach’s attempt to confirm the

Award, through a separate action, Principal, by and through Jerome Goldman, Esq., the same



1Principal alleges that Claim No. 6 is secured by the filing of a UCC-1 financing statement. However, such statement
was filed within the ninety (90) days prior to the Petition Date. As such, the Debtor believes that Principal’s perfection
of its security interest, over two years after the obligation was incurred by the Debtor is avoidable as a preference
pursuant to 11 U.S.C. Section 547(b). A separate adversary proceeding will be commenced in order to seek avoidance
of the purported security interest held by Principal.

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Declaration.
19-24145-rdd       Doc 53    Filed 04/29/20 Entered 04/29/20 14:49:00             Main Document
                                          Pg 4 of 5


counsel as Weinbach, sought a separate and independent judgment against the Debtor by filing the

COJ which was invalid.

         17.   As set forth in the accompanying Declaration, the COJ was part and parcel of a

proposed Forbearance Agreement, the terms of which were never agreed to and thus was never

consummated. Were that not the case, there would have been no reason to incur the cost and delay

associated with the arbitration before the religious tribunal nor the ensuing proceeding to confirm

the Award. Instead, Principal could simply have proceeded to file the COJ with the Clerk of the

Court.

         18.   The COJ not effective as it contains an invalid notary stamp. As set forth in the

Declaration, the COJ was not signed before the notary and it is notarized by Weinbach who has a

financial interest in the subject transaction which is not permitted under State Law. Weinbach is

not an impartial party to this transaction and State Law forbids such conduct by a notary. The

Debtor submits that the alteration and submission of the COJ was never authorized by the Debtor

party and should be disregarded by this Court.

         19.   What followed, in response to Weinbach’s Petition to confirm the Award in the

State Court, is a partially successful attempt by Hon. Kathy J. King, J.S.C., to look past the face

of the Award to the true nature of the transaction and the liability. Justice King entered an Order

granting Weinbach’s petition to confirm the arbitration award “to the extent the arbitration

award shall be against Triax Capital Advisors, LLC.” Although silent on the subject, logic

would dictate that if the award is confirmed as to the Debtor, it is Principal and not Weinbach that

holds the claim.

         20.   Notwithstanding, even if the Court determines that the Order should be interpreted

literally and finds that it is Weinbach and not Principal that holds the confirmed arbitration award,
19-24145-rdd      Doc 53     Filed 04/29/20 Entered 04/29/20 14:49:00               Main Document
                                          Pg 5 of 5


only one liability should flow from the Note and in such case, Claim No. 6, as opposed to Claim

No. 5, should be expunged.

The Amount of the Surviving Claim Must be Reduced

       21.     The Award, granted by the tribunal and forum selected by the creditor, was in the

amount of $1,200,000.

       22.     The Award was confirmed by the State Court on July 8, 2019. Calculating from the

date that the Award was confirmed through the Petition Date which is 156 days, at NYS statutory

judgment interest at 9% ($1,210,000 * 9% = $108,900/ 365 days = $298.36 per diem), the amount

of the surviving claim should be $1,256,544.16 ($1,210,000 plus interest in the amount of

$46,544.16).

       23.     Based upon the foregoing, it is respectfully requested that the Court fix the

surviving claim in the amount of $1,210,000, plus statutory interest since the July 8, 2019, less

$168,206.07 received by Principal to date.

       WHEREFORE, the Debtor respectfully requests the Court grant the relief sought herein,

together with such other and further relief as is just, proper and equitable under the circumstances.

Dated: Scarsdale, New York
       April 28, 2020                                 Respectfully submitted,

                                                      KIRBY AISNER & CURLEY, LLP
                                                      Attorneys for the Debtor
                                                      700 Post Road, Suite 237
                                                      Scarsdale, New York 10583
                                                      (914) 401-9500

                                                      By: /s/ Erica R. Aisner
                                                            Erica R. Aisner, Esq.
